On Petition for Rehearing.
Per Curiam.
Plaintiff has filed a petition for a rehearing. The petition presents no question which was not considered in and decided by the former decision.
The petition cites and quotes from decisions holding that the whole subject of liability of carriers to shippers in interstate commerce has not been withdrawn from the jurisdiction of the state courts. We certainly said nothing to the contrary in the former opinion.
The principle announced in the former opinion is that, “without preliminary action by the Interstate Commerce Commission, a state court has no jurisdiction of an action by a shipper to recover from an interstate carrier sums expended by him (the shipper) in lining and eoopering cars furnished by the carrier for interstate carload shipments of grain in bulk, the applicable duly filed interstate rate schedules making no reference to allowances therefor.”
That the Interstate Commerce Commission has exclusive jurisdiction of, and that the courts may not as an original question hear, complaints and pass upon any of the administrative questions which the Interstate Commerce Commission has been invested with power to determine, has been conclusively settled by the decisions of the United States Supreme Court. The principle has been reaffirmed' subsequent to the promulgation of the former decision in this case. See Northern P. R. Co. v. Solum, 247 U. S. 477, 62 L. ed. 1221, 38 Sup. Ct. Rep. 550.
*17The petition for rehearing invites onr special consideration to the decision of the supreme court of Kansas in Rock Mill. & Elevator Co. v. Atchison, T. & S. F. R. Co. 98 Kan. 478, 154 Pac. 254, which involved the right of a shipper in interstate commerce to maintain an action in the state courts to recover amounts due for repairing cars so as to put them in condition to hold the shipments. And it is asserted that the conclusion reached by the Kansas court “is exactly the opposite of that reached by this court in this case.” An examination of the decision cited discloses that in the Kansas case the tariff of the Railroad Company on file with the Interstate Commerce Commission made provision for the reimbursement of shippers for expenses incurred in repairing cars, and fixed a maximum amount of allowance for each ear. Hence, in that case, the condition was present, which is absent, and in our opinion fatal to jurisdiction, in the case at bar. For in the case at bar there was no provision made in the tariff of the Railroad Company for payment of the charges which plaintiff seeks to recover. Obviously, the Kansas decision is not contrary to the views expressed in our former opinion. On the contrary the practices involved in that case assumed, and the decision therein impliedly concedes, that allowances of the charges of a shipper for repairing cars so as to render them fit for proper transportation of shipments are an administrative question, directly concerns rate making, and properly a part of the rate schedules filed by the carrier with the Interstate - Commerce Commission.
It is suggested in the petition for rehearing that the rule announced may lead to discriminatory practices by reason of a railroad company’s furnishing cars in worse condition to one shipper than to another. This, as to interstate shipments, is a matter for the Interstate Commerce Commission. The contention advanced virtually concedes the administrative character of the practices involved and upon whieh plaintiff’s cause of action is predicated.-
We see no reason for receding from the views expressed in our former opinion.
The former decision will stand. A rehearing is denied.
Gbace, J. I concur in denying the petition for rehearing.